Opinion by
Mb. Justice McCollum,
When this case was here before we held that the defendant company had not shown a warrant in the statutes of this commonwealth for the Port Reading lease, and that the Port Reading company in operating the Lehigh and Susquehanna Railroad must be considered as the agent of the defendant company. We also held that upon the evidence in the case the question whether the destruction of the plaintiff’s property by fire was chargeable to the negligent operation of the road was for the jury. On the second trial of the case the rulings of the court below conformed to the rulings above stated and resulted in a verdict and judgment for the plaintiff. It was contended on the appeal from this judgment that, because of the evidence presented by the defendant company on the second trial in addition to the evidence presented by it on the first trial, the court should have directed the jury to find for the defendant. In order to ascertain whether there was any basis for this contention we have carefully examined the evidence introduced by the defendant on the second trial. Our examination of this evidence has satisfied us that it is substantially the same as the evidence presented by the defendant on the first trial, and that neither branch of the defense to this action was strengthened *302by it. We can find nothing in it or the statutes affording any support to the claim that the Port Reading lease was valid and exonerated the defendant from liability for damages caused by the negligent operation of the Lehigh and Susquehanna Railroad, nor can we find anything in the evidence which would have justified the court in holding that the destruction of the plaintiff’s property by fire was not attributable to its negligence. It follows that the rulings of the court below on the controlling questions in the case should be sustained. There are no other questions raised by the specifications which require consideration.
Judgment affirmed.